19-3740-cv
Valles Rubio v. Veintimilla Castro

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
11th day of May, two thousand twenty.

Present:    JOHN M. WALKER, JR.,
            ROSEMARY S. POOLER,
            GERARD E. LYNCH,
                        Circuit Judges.
_____________________________________________________

SEGUNDO MELCHOR VALLES RUBIO,

                                     Petitioner-Appellee,

                           v.                                                   19-3740

OLGA KATERINE VEINTIMILLA CASTRO,

                        Respondent-Appellant.
_____________________________________________________

For Respondent-Appellant:            Yoav M. Griver (Bryan D. Leinbach, on the brief), Zeichner
                                     Ellman & Krause LLP, New York, N.Y.

For Petitioner-Appellee:             Saurabh Sharad (Robert H. Pees, on the brief), Akin Gump Strauss
                                     Hauer & Feld LLP, New York, N.Y.

Appeal from the United States District Court for the Eastern District of New York (Matsumoto,
J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is AFFIRMED.


                                                      1
        Respondent-Appellant Olga Katerine Veintimilla Castro (“Castro”) appeals from the
October 15, 2019 memorandum decision and order of the U.S. District Court for the Eastern
District of New York (Matsumoto, J.) granting the petition of Petitioner-Appellee Segundo
Melchor Valles Rubio (“Valles”) for the repatriation of his and Castro’s son, B.V., to Ecuador,
pursuant to the Hague Convention on the Civil Aspects of International Child Abduction
(“Hague Convention” or “the Convention”), Oct. 25, 1980, T.I.A.S. No. 11670, reprinted in 51
Fed. Reg. 10,494 (Mar. 26, 1986), as implemented by the International Child Abduction
Remedies Act (“ICARA”), 22 U.S.C. §§ 9001-9011. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        “We review the district court’s interpretation of the Convention de novo and its factual
determinations for clear error.” Souratgar v. Lee, 720 F.3d 96, 103 (2d Cir. 2013). “Our review
under the clearly erroneous standard is significantly deferential,” and “[w]e must accept the trial
court’s findings unless we have a definite and firm conviction that a mistake has been
committed.” Id. (internal quotation marks and citations omitted). “The district court’s application
of the Convention to the facts is subject to de novo review.” Marks ex rel. SM v. Hochhauser,
876 F.3d 416, 418 (2d Cir. 2017).

         Under ICARA, if a petitioner for repatriation establishes wrongful removal of the child,
then the child must “be promptly returned unless one of the narrow exceptions set forth in the
Convention applies.” 22 U.S.C. § 9001(a)(4). As is relevant here, a respondent can contest
repatriation by establishing by clear and convincing evidence, 22 U.S.C. § 9003(e)(2)(A), that
“there is a grave risk” that repatriation of the child “would expose the child to physical or
psychological harm or otherwise place the child in an intolerable situation,” Hague Convention,
art. 13(b). Even if the repatriation poses a grave risk of harm, however, “the district court is not
necessarily bound to allow the child to remain with the abducting parent.” Blondin v. Dubois,
189 F.3d 240, 246 n.4 (2d Cir. 1999). Rather, a “federal district court retains, and should use
when appropriate, the discretion to return a child, despite the existence of a defense, if return
would further the aims of the Convention.” Id. (internal quotation marks and citation omitted).
Accordingly, we have explained that “[i]n cases of serious abuse, before a court may deny
repatriation on the ground that a grave risk of harm exists under Article 13(b), it must examine
the full range of options that might make possible the safe return of a child to the home country.”
Blondin v. Dubois, 238 F.3d 153, 163 n.11 (2d Cir. 2001); see also Saada v. Golan, 930 F.3d
533, 539 (2d Cir. 2019) (explaining that the district court must “take into account any
ameliorative measures (by the parents and by the authorities of the state having jurisdiction over
the question of custody) that can reduce whatever risk might otherwise be associated with a
child’s repatriation” (internal quotation marks and citation omitted)).

         The district court concluded that, though evidence of Valles’s physical and psychological
abuse of B.V. established that B.V. faced a grave risk of harm if returned to Valles’s custody,
ameliorative measures such as litigation in Ecuadorian courts were sufficient to protect B.V., and
it therefore granted Valles’s petition for B.V.’s return. Castro contends on appeal that this was
error, primarily arguing that the district court (1) erroneously placed the burden of proving the
unavailability of ameliorative measures on Castro; (2) insufficiently developed the record to
support its conclusion as to the existence of enforceable ameliorative measures; and (3)



                                                 2
disregarded that Castro would not return to Ecuador if B.V. were repatriated. In response, Valles
argues that Castro failed to satisfy her burden to show a grave risk of harm, that ameliorative
measures were sufficient to protect B.V. from any risk of harm, and that this Court should take
judicial notice of the joint status update (“JSU”) the parties filed with the district court setting out
the parties’ agreed-upon ameliorative measures.

        As a preliminary matter, we grant Valles’s motion to take judicial notice of the JSU
pursuant to Federal Rule of Evidence 201, under which we may judicially notice an
“adjudicative fact” that “is not subject to reasonable dispute because it . . . can be accurately and
readily determined from sources whose accuracy cannot reasonably be questioned.” It is beyond
dispute that the JSU is a public document, filed with the district court pursuant to the district
court’s order that the parties meet and confer regarding B.V.’s repatriation. Further, because the
parties’ arguments focus in large part on the measures available to protect B.V. upon
repatriation, the JSU is clearly relevant to our determination, on appeal, as to whether
ameliorative measures sufficiently mitigate the risk of harm to B.V. Accordingly, the Court
GRANTS Valles’s motion to take judicial notice of the JSU.

         We do not agree with Valles that Castro failed to meet her burden to show a grave risk of
harm to B.V., however. The district court found clear and convincing evidence of physical and
emotional abuse, including, inter alia, four beatings with a belt, one beating with a stick, frequent
verbal abuse, using B.V. as cover to transport firearms in Valles’s car, and handing B.V. a loaded
firearm while making threatening comments. On this record, we agree that Castro adequately
demonstrated that B.V. could face a grave risk of harm if repatriated. See Souratgar, 720 F.3d at
103 (“Under Article 13(b), a grave risk of harm from repatriation arises . . . in cases of serious
abuse or neglect, . . . when the court in the country of habitual residence, for whatever reason,
may be incapable or unwilling to give the child adequate protection.” (internal quotation marks,
italics, and citation omitted)).

        Nevertheless, in light of the protective measures set out in the JSU and the record of
Castro’s successful litigation in Ecuadorian courts, we cannot conclude that the district court
abused its discretion in ordering B.V.’s repatriation. The JSU provides for weekly visits between
B.V. and Castro’s family, daily conversations by video or telephone between Castro and B.V.,
and restrictions on B.V.’s access to firearms, including prohibitions on the presence of any
firearms where B.V. resides. Castro has failed to establish on appeal that these measures are
inadequate to protect B.V., nor has she shown why she cannot avail herself of the Ecuadorian
courts or the equitable power of the district court to enforce ameliorative measures for the
protection of B.V.

        Castro’s arguments to the contrary are unavailing. First, the district court did not err in
failing to hold explicitly that Valles had the burden to show the availability of ameliorative
measures, because the district court concluded that ameliorative measures were available based
on the existing factual record. Over the course of a three-day hearing, the district court heard
testimony about and received submissions from the parties’ litigation in Ecuadorian courts,
including the adjudication of child support, child abuse allegations against Castro, and Castro’s
multiple successful requests for permission from Ecuadorian courts to take B.V. for trips outside
of Ecuador. We therefore conclude that the district court sufficiently developed the record as to



                                                   3
the ability of the Ecuadorian courts to enforce adequate ameliorative measures to support its
order of repatriation.

         We agree with Castro, however, that the district court too quickly discounted her
argument that she would not return to Ecuador with B.V., and that the efficacy of any protective
measures would need to be assessed in light of her absence. See Valles Rubio v. Veintimilla
Castro, No. 19-CV-2524, 2019 WL 5189011, at *31, (E.D.N.Y. Oct. 15, 2019) (reasoning that
“where an ameliorative measure would include court-ordered custodial arrangements to protect
the child, a respondent should not be rewarded for declining to ameliorate the risk by refusing to
return with a child to the habitual residence, and thus risk losing custody”). This Court has
instructed that “[i]n cases of serious abuse, before a court may deny repatriation on the ground
that a grave risk of harm exists under Article 13(b) [of the Hague Convention], it must examine
the full range of options that might make possible the safe return of a child to the home country.”
Blondin, 238 F.3d at 163 n.11. Such ameliorative conditions “balanc[e] our commitment to
ensuring that children are not exposed to a grave risk of harm with our general obligation under
the Hague Convention to allow courts in the country of habitual residence to address the merits
of custody disputes.” Saada, 930 F.3d at 541. Thus, where repatriation would return a child to
the sole physical custody of their abuser, a district court does not properly weigh the safety of the
child if it fails to examine the full range of ameliorative measures, including those that are
enforceable when the respondent parent has chosen not to return. See, e.g., Blondin, 189 F.3d at
249 (finding “merit in the District Court’s reasons for avoiding a remedy that would effectively
transfer the children directly into” the abusive parent’s custody, and accordingly instructing the
district court to exercise its “broad equitable discretion” on remand to consider a range of
potential ameliorative measures).

        Here, however, the district court did not simply order repatriation without any
ameliorative measures. Rather, the district court ordered the parties to negotiate the terms of the
repatriation, and report back to the court on the terms on which they had agreed. In response to
that order, the parties filed the JSU, providing ameliorative measures for B.V.’s repatriation to
Valles’s custody in Ecuador. As discussed, Castro has failed to show that these measures or the
protection of the Ecuadorian courts are inadequate, even if she remains in the United States; nor
did she petition the district court to amend the terms of the JSU. Accordingly, even if the district
court failed to specifically examine the enforceability of ameliorative measures in light of
Castro’s decision not to return to Ecuador, we cannot conclude that the ameliorative measures
currently in place are insufficient to mitigate the risk of harm to B.V., such that B.V.’s
repatriation was an abuse of discretion.

        Castro argues on appeal that Valles has not fully complied with the terms of the JSU
since B.V.’s return to Ecuador. In the absence of any effort by Castro to make a record on this
subject by petitioning either the Ecuadorian courts or the district court for relief in light of these
alleged derelictions, we decline to consider such allegations in the first instance.




                                                   4
        We have considered the remainder of Castro’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.

                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




                                              5